DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the papers filed August 25, 2021.  Currently, claims 1-3, 5-8 are pending.
All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. This action is made FINAL.
Any objections and rejections not reiterated below are hereby withdrawn.
The 103 rejection over Rubin in view of Treich has been withdrawn in view of the amendment to the claim to require removing the single stranded molecules, degrading the gene fusion and thereby leaving an amount of a fusion probe that may be sequenced.  Treich does not teach this degradation of the gene fusion target.  
The 103 rejection over Rubin in view of Patton has been withdrawn in view of the amendment to the claim to require removing the single stranded molecules, degrading the gene fusion and thereby leaving an amount of a fusion probe that may be sequenced.  Patton does not teach the removal of all the single stranded molecules.  


Election/Restrictions
Applicant's election without traverse of SEQ ID NO: 177 in the paper filed October 20, 2020.  
	The requirement is still deemed proper and is therefore made FINAL.


Priority
This application is a divisional of 14/310,397, filed December 31, 2013 which is a 371 of PCT/US2011/063803, filed December 7, 2011 and claims priority to provisional application 61/504,040, filed July 1, 2011. 

Drawings
The drawings are acceptable. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-3, 5-8 is/are rejected under pre-AIA  35 U.S.C. 102 (a) and 102(e) as being anticipated by Seligmann (US 2011/0104693, May 5, 2011).  
The Seligmann reference constitutes both 102(a) and 102(e) art.  
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it 
Seligmann teaches a method for quantitative nuclease protection sequencing that analyzes splice junctions and exons (see Figure 6A below). 

    PNG
    media_image1.png
    278
    597
    media_image1.png
    Greyscale

Seligmann teaches contacting a sample with one or more fusion probes comprising a 5’ portion and a 3’ portion (see probe 2 that hybridizes only to the 5’ end).  Seligmann teaches all types of target molecules can be measured including gene fusions (para 15 and 54).  The sample is then contacted with S1 to remove single stranded molecules (see probe 3 and ½ probe 2)  Seligmann specifically teaches the presence of variation in the target sequence can be identified where they result in S1 cleavage of or partial hydrolysis of the nuclease protection probes (para 6).  The probes are then dissociated from the target and the target is degraded.  Seligmann teaches detecting the presence of the probes by sequencing.  In particular Seligmann teaches anything to which a nuclease protection probe can be designed to hybridize can be quantified and identified 
	With regard to the length of the probes, Seligmann teaches probes are about 10 to about 100 bases in length (limitations of Claim 2)(para 30).  
	Seligmann teaches the method applies to all nucleic acids including DNA, miRNA, rRNA, tRNA or RNA and all mutations within those sequences (para 8)(limitations of Claim 3).  
Seligmann teaches PCR amplification or ligation may be performed prior to sequencing (see para 36).  
	With regard to Claim 6, Seligmann teaches one or more fusion probes may be used to detect different nuclease protection probes for several mutations (see para 55).  
	Seligmann teaches samples may be blood or fixed tissue (see para 3, 91)(limitations of Claim 7). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Soda (Nature, Vol. 448, August 2007, pages 561-567) in view of Seligmann (US 2011/0104693, May 5, 2011).  

Soda teaches identification of the EML4-ALK fusion gene in Non-small cell lung cancer.  Soda teaches the fusion transcript was detect in 6.7% (5/75) NSCLC patients examined.  Soda suggests that the fusion is a promising candidate for a diagnostic molecular marker.  
Soda does not specifically teach detecting the fusion using fusion junction probes and nuclease.  
However, Seligmann teaches a method for quantitative nuclease protection sequencing that analyzes splice junctions and exons (see Figure 6A below). 

    PNG
    media_image1.png
    278
    597
    media_image1.png
    Greyscale

Seligmann teaches contacting a sample with one or more fusion probes comprising a 5’ portion and a 3’ portion (see probe 2 that hybridizes only to the 5’ end).  Seligmann teaches all types of target molecules can be measured including gene fusions (para 15 and 54).  The sample is then contacted with S1 to remove single stranded molecules (see probe 3 and ½ probe 2)  Seligmann specifically teaches the presence of variation in the target sequence can be identified where they result in S1 cleavage of or partial hydrolysis of the nuclease protection probes (para 6).  The probes are then dissociated from the target and the target is degraded.  Seligmann teaches detecting the presence of the probes by sequencing.  In particular Seligmann teaches anything to which a nuclease protection probe can be designed to hybridize can be quantified and identified by sequencing even though the target molecules themselves are never sequenced and often most preferably are destroyed (para 15).  Seligmann provides examples of sequencing methods (see para 16-20).  
Thus, it would have been obvious at the time the invention was made to have modified the method of Soda for detecting the EML4 –ALK gene fusion to use probes to junctions, as taught by Seligmann.  Seligmann teaches sequencing and quantifying nuclease protection probes for gene fusions was an improvement for research and diagnostic applications that allows coupling different patients into a single run.  .    

Conclusion
No claims allowable over the art.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jeanine Goldberg whose telephone number is 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Nguyen, can be reached on (571)272-0731.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The Central Fax Number for official correspondence is (571) 273-8300.  
	

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        September 16, 2021